Citation Nr: 1712033	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  08-26 383A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Whether the combined effects of the Veteran's service-connected disabilities warrant an extra-schedular disability rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from July 2003 to October 2004 and from November 2004 to November 2005 with subsequent and ongoing National Guard/reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of April 2007, January 2008, May 2008, December 2012, and October 2013.  A hearing on appeal was held before the undersigned Acting Veterans Law Judge in February 2011.  In September 2011 the Board remanded the appeal for further evidentiary and procedural development.  Following the development requested on remand, the Appeals Management Office (AMO) granted service connection for right and left knee disabilities, and lumbosacral strain.  

In February 2015, the Board adjudicated the Veteran's claims for entitlement to higher initial disability ratings for bilateral shin splints and an initial compensable disability rating for acne.  The Board remanded the questions of service connection for disabilities of the left and right hip for further evidentiary development.  The Board remanded issues involving lumbosacral strain and service connection for migraine headaches for the issuance of a Statement of the Case.  The requested development has been satisfactorily accomplished.  

While the case was in remand status, the Appeals Management Office (AMO) granted the Veteran's claim for service connection for a disability of the left hip.  This grant represents a complete resolution of the appeal as to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  If the Veteran desires to challenge the disability rating or the effective date assigned to the impairment resulting from her left hip disability, she is required to file a timely notice of disagreement with the December 2016 rating decision.  She was so informed in a December 2016 letter.  

The matter of service connection for the Veteran's right hip disability remains on appeal.  The RO has not yet re-certified it to the Board for further appellate review, however, as it appears that procedural development is still proceeding. 

In February 2015, the Board also remanded the issues of entitlement to an increased disability rating for lumbosacral strain and entitlement to service connection for migraine headaches for the issuance of a Statement of the Case.  A Statement of the Case covering these matters was issued in December 2016.  The Veteran did not file a timely substantive appeal.  Therefore, these determinations are final.  

Also in February 2015, the Board denied a compensable disability rating for acne and denied initial increased staged disability ratings for shin splints affecting her right and left legs.  The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 memorandum decision, the Court dismissed the appeal regarding acne.  With regard to the issues involving shin splints, the Court noted that the Veteran had only objected to that portion of the Board's decision which had declined to refer the claim the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for an analysis of whether extraschedular consideration based upon the collective impact of all the Veteran's service-connected disabilities is warranted.  The Court then remanded the matter to the Board for further analysis and action on this aspect of the claims for increased ratings.  The Board has re-characterized the issue on appeal to better reflect the current posture of the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

An extraschedular evaluation is warranted where the case presents an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  "Whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry:"  If (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  "[T]he first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  Although the first and second elements are interrelated, they involve separate and distinct analyses.  Thus, "an error with respect to one element does not necessarily affect the Board's analysis of the other element."  Yancy v. McDonald, 27 Vet.App. 484, 494 (2016).  "If either element is not met, then referral for extraschedular consideration is not appropriate."  Id. at 494-95.  Additionally, "the plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The three-part analysis set forth in Thun similarly applies in considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities.  Yancy, 27 Vet.App. at 495. 

Before the Court, the Veteran argued that the Board failed to properly interpret and apply the law and provided inadequate reasons or bases when it determined extraschedular consideration was not necessary for the her claims.  She specifically asserted that the Board did not adequately consider or discuss the combined effects of her service-connected disabilities when evaluating whether her claims required extraschedular referral.  She also argues that her assigned schedular ratings do not adequately contemplate the collective impact of her service-connected disabilities.  

For purposes of context, the Board observes that the Veteran has been awarded service connection for seventeen separate disabilities, including four disabilities for which service connection has been granted since the Court's memorandum remand.  Her combined disability rating during this appeal period was 90 percent from May 2008 through December 2015 and has been 100 percent since that time.  She continues to maintain employment and to participate in drills required by the Army Reserves/National Guard.  

Upon consideration of the points raised by the Court, the Board determines that referral for consideration of whether the combined effects of the Veteran's service-connected disabilities supports an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to her service-connected disabilities.  Therefore, upon remand, the RO should prepare such a referral to the Under Secretary for Benefits or the Director of the VA's Compensation and Pension Service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's case to the VA Under Secretary for Benefits or the Director of the VA's Compensation and Pension Service for review of the question of whether the combined effects of the Veteran's service-connected disabilities supports an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to her service-connected disabilities.  

2.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

